DETAILED ACTION-ALLOWANCE
Status of Application
The response filed 04/12/2022 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claim 13 has been amended.
Claims 1-29 are pending in the case.
Claims 13-21 are present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that Applicant’s arguments with regards to the previously presented declaration were addressed previously and are not persuasive as FITC-C8F15 
    PNG
    media_image1.png
    273
    324
    media_image1.png
    Greyscale
 of the declaration is not the compound formula claimed wherein the declaration is not commensurate in scope with the claims as written as it is to different compounds than the claimed compounds of 
    PNG
    media_image2.png
    187
    369
    media_image2.png
    Greyscale
. However the examples in the specification demonstrates unexpected results for the claims as amended as addressed below.
All grounds are withdrawn as a result of claim amendment as addressed below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sara Borrelli on July 18, 2022.

The application has been amended as follows: 
Cancel claims 1-12
Claim 13:
Line 6, after “with at least one fluorinated compound” 
insert  --- which is the drug for attachment ---
Lines 9-10, after “the at least one fluorinated compound” 
delete 
“comprises: 
    PNG
    media_image3.png
    167
    616
    media_image3.png
    Greyscale
”  
and insert  --- is ---
Claim 15:
Line 1, delete “claim 13”  and insert  --- claim 14 ---







Claim 16:
Line 1, delete “claim 13”  and insert  --- claim 14 ---








Cancel claims 22-29

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims as amended are directed to a method of modifying a contact lens to attach drugs that are of the chemical structure of 
    PNG
    media_image2.png
    187
    369
    media_image2.png
    Greyscale
wherein n is 0 or greater and m is 0 or greater, to the contact lens comprising the steps of:
i) 	drying the contact lens, wherein the contact lens comprises fluorinated molecules and wherein the contact lens has at least a 3.7% atomic concentration of fluorinated molecules on surfaces of the contact lens; 
ii) 	incubating the contact lens with at least one fluorinated compound of the 
chemical structure 
    PNG
    media_image2.png
    187
    369
    media_image2.png
    Greyscale
as defined in the claim which is the drug for attachment in a medium, wherein the fluorinated compound 
    PNG
    media_image2.png
    187
    369
    media_image2.png
    Greyscale
attaches to the  fluorinated molecules in the contact lens through a fluorous interaction to produce a modified contact lens 
iii)	and rinsing the modified contact lens, wherein at least 68 nmol of the 

    PNG
    media_image2.png
    187
    369
    media_image2.png
    Greyscale
compound remain attached to the fluorinated molecules in the modified contact lens following rinsing.

Example 8 of the specification demonstrates that the fluorinated compounds of ciprofloxacin of the claimed structure loaded on the Comfilicon A lens was about 19-30 times more than the amount of ciprofloxacin loaded on the Comfilicon A lens which has at least a 3.7% atomic concentration of fluorinated molecules on surfaces of the contact lens which is due to the fluorine interactions between the compounds and the fluorine containing contact lens which is unexpected. The lenses also maintained transparency and had IC50 values (antimicrobial activity) at least five time greater than ciprofloxacin (unmodified) which is also unexpected. This is also seen in Example 7 which demonstrates that the fluorinated ciprofloxacin compounds of 
    PNG
    media_image2.png
    187
    369
    media_image2.png
    Greyscale
was loaded on the lens at a much greater rate than regular ciprofloxacin (about 68nmol/lens compared to about 3.56 nmol/lens) which is unexpected. 
The claims as amended is now commensurate in scope with the showing of Example 8 and 7 which overcomes the prior art rejection of record and free of the prior art.

Conclusion
Claims 13-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI G HUANG/Primary Examiner, Art Unit 1613